DETAILED ACTION
In response to communications filed 30 November 2020, claims 1-2, 4, 6-8, 11, 13, 15-16, and 18-20 are amended per applicant’s request. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “II. Claim Objection,” filed 30 November 2020, with respect to claims 6 and 11 have been fully considered and are persuasive.  The objection of claims 6 and 11 has been withdrawn. 
Applicant’s arguments, see section “III. Rejections under 35 U.S.C. § 102,” filed 30 November 2020, with respect to claims 1-20 have been fully considered.
First, applicant argues that the “WinRT” reference is not prior art.
Github allows private repositories. Thus, the mere existence of Github repository actions prior to Applicant's filing date of June 11, 2018 not establish that the repository itself was publicly available as of that time. For instance, it is plausible that the repository referenced in Wilson was not made public until after Applicant's filing date, and the Office has not established otherwise.

However, this argument is not persuasive, because the “8923a19” commit at issue (with description “Merged PR 1464: rs3 merge for 16190 fight”) was publically available before the effective filing date of the claimed invention. Regarding whether the GitHub repository was public or private, the metadata for the repository (“created_at”: “2017-01-18T19:21:32Z”), 
Applicant’s additional arguments with respect to claims 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
In claims 18-20, the “computer storage media” are interpreted in light of paragraph [0049] of the specification that states “computer storage media excludes modulated data signals as well as that described with respect to communication media.” Paragraph [0050] of the specification further defines “The term ‘modulated data signal’ means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dave Wilson (“IrinVoso”) et al., “MicrosoftDocs / winrt-api” (hereinafter, “WinRT”) in view of Hackett et al. (US 2013/0132868 A1).

Regarding claim 1, WinRT teaches a system, comprising:
a processor; and a memory having computer-executable instructions stored thereupon which, when executed by the processor (see WinRT page 2 and page 40, section “remarks”),
cause the system to:
by a source application and in response to a request, generate an object reference for an object (see WinRT page 2, section “remarks,” “mail app could create a UserActivity when the user starts creating a new email message,” where the “mail app” is a source application and the “UserActivity” is the object reference),
the object reference comprising a data structure that includes an activation uniform resource identifier for activating the object and information for visually representing the object reference (see WinRT page 5, section “description,” “activation Uniform Resource Identifier,” and page 32, section “property-value,” “description, icon”); and

WinRT does not explicitly teach the request corresponding to a drag and drop input that identified the object.
However, Hackett teaches the request corresponding to a drag and drop input that identifies the object (see Hackett [0024], “drag-and-drop library . . . data structure 214 to be exchanged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine drag and drop input, as taught by Hackett, with the techniques taught by WinRT, because “The context information from the user-defined data structure 214 regarding the drag source 204 may be utilized along with context information for the drop target 206 to execute the actual application related operation resulting from the drag-and-drop operation” (see Hackett [0024]).

Regarding claim 2, WinRT as modified teaches wherein the object reference further comprises metadata that describes the object (see WinRT page 11, section “property-value,” “metadata”).  

Regarding claim 3, WinRT as modified teaches wherein the metadata is stored in an extensible schema (see WinRT page 30, lines 7-13, the metadata with “@context . . . http://schema.org” is in an extensible schema).  

Regarding claim 4, WinRT as modified teaches wherein information stored in the extensible schema is based on a type of the object (see WinRT page 30, lines 7-13, “@type . . . Article”).  

Regarding claim 5, WinRT as modified teaches wherein the object reference is stored in a JavaScript Object Notation (JSON) format (see WinRT page 77, section “description,” “Serializes the UserActivity into a JSON string”). 
 
Regarding claim 6, WinRT as modified teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: by the operating system component, perform a drag and drop of the object by providing the object reference to a consuming application (see Hackett [0024] and WinRT page 2, section “remarks,” “user could pause working on the email and then work on it later”; page 77, section “remarks,” “DataPackage and reconstitute it [the object reference] in the consuming application”).  

Regarding claim 7, WinRT as modified teaches the memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: 

Regarding claim 8, WinRT as modified teaches the memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: 
receive user input to reactivate the object (see WinRT page 5, section “examples,” “user taps on the user activity tile”); and
in response to the request to reactivate the object, request reactivation of the object using the activation uniform resource identifier of the object reference (see WinRT page 5, section “examples,” “activation URI . . . reader app is reactivated”).  

Regarding claim 9, WinRT as modified teaches wherein the object reference is generated by the source application in accordance with an application-specific policy (see WinRT page 2, section “remarks,” the “UserActivity” is generated in accordance with an application-specific policy of the “mail app” to continue working on the email at a later time).

Regarding claim 10, WinRT as modified teaches wherein the object reference is generated by the source application in accordance with a user-configurable policy (see WinRT page 20, section “remarks,” “UserActivity is associated with a UserActivitySession” generates 

Regarding claim 11, WinRT teaches a method comprising:
by a source application, generating an object reference comprising a data structure comprising an activation uniform resource identifier for activating the object, information for visually representing the object reference, and metadata that describes the object (see WinRT page 2, section “remarks,” the “UserActivity” object reference is generated; WinRT page 5, section “description,” “activation Uniform Resource Identifier”; page 32, section “property-value,” “description, icon”; and page 11, section “property-value,” “metadata”); and
providing, by the source application, the object reference to an operating system component (see WinRT page 2, section “remarks,” the “UserActivity” object reference is provided to the an operating system component “on the same machine, or even another device” so the “user’s task . . . can be continued at a later time”).
WinRT does not explicitly teach
wherein generating the object reference is in response to a request to copy an object displayed by the source application; and
 wherein the operating system component is further configured to paste the object reference to a consuming application. 
However, Hackett teaches
wherein generating the object reference is in response to a request to copy an object displayed by the source application (see Hackett Fig. 2, element 204, and [0024], the “user-
wherein the operating system component is further configured to paste the object reference to a consuming application (see Hackett [0024], “drag-and-drop library . . . data structure 214 to be exchanged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the copy and paste functionality, as taught by Hackett, with the techniques taught by WinRT, because “The context information from the user-defined data structure 214 regarding the drag source 204 may be utilized along with context information for the drop target 206 to execute the actual application related operation resulting from the drag-and-drop operation” (see Hackett [0024]).

Regarding claim 12, WinRT as modified teaches wherein the metadata is stored in an extensible schema (see WinRT page 30, lines 7-13, the metadata with “@context . . . http://schema.org” is in an extensible schema).  

Regarding claim 13, WinRT as modified teaches wherein information stored in the extensible schema is based on a type of the object (see WinRT page 30, lines 7-13, “@type . . . Article”).  

Regarding claim 14, WinRT as modified teaches wherein the object reference is stored in a JavaScript Object Notation (JSON) format (see WinRT page 77, section “description,” “Serializes the UserActivity into a JSON string”).  

Regarding claim 15, WinRT as modified teaches further comprising:
pasting the object reference to the consuming application by the operating system component (see Hackett [0024] and WinRT page 2, section “remarks,” “user could pause working on the email and then work on it later”; page 77, section “remarks,” “DataPackage and reconstitute it [the object reference] in the consuming application”); and
displaying, by the consuming application, information regarding the object reference in accordance with the information for visually representing the object reference (see WinRT page 5, section “examples”; page 77, section “remarks”; and page 58, section “description,” “description and icon, that can be shown”).  

Regarding claim 16, WinRT as modified teaches further comprising:
receiving user input to reactivate the object (see WinRT page 5, section “examples,” “user taps on the user activity tile”); and
in response to the request to reactivate the object, requesting reactivation of the object referenced by the object using the activation uniform resource identifier of the object reference (see WinRT page 5, section “examples,” “activation URI . . . reader app is reactivated”).  

Regarding claim 17, WinRT as modified teaches wherein the object reference is generated by the source application in accordance with at least one of an application-specific policy or a user-configurable policy (see WinRT page 2, section “remarks,” the “UserActivity” is generated in accordance with an application-specific policy of the “mail app” to continue working on the email at a later time; page 20, section “remarks,” “UserActivity is associated with a UserActivitySession” generates the object reference in accordance with the user-configurable policy of the user’s activity session).  

Regarding claim 18, WinRT teaches a computer storage media storing computer-readable instructions (see WinRT page 2 and page 40, section “remarks”)
that, when executed, cause a computing device to:
receive input from a source application; request an object reference from the source application; receive the object reference from the source application (see WinRT page 2, section “remarks,” “mail app could create a UserActivity when the user starts creating a new email message,” where the “mail app” is a source application and the “UserActivity” is the object reference);
provide the object reference to the consuming application (see WinRT page 2, section “remarks,” the “UserActivity” object reference is provided to the an operating system component “on the same machine, or even another device” so the “user’s task . . . can be continued at a later time”),
wherein the consuming application is configured to display information regarding the object reference in accordance with information for visually representing the object reference 
WinRT does not explicitly teach
wherein the input is copy input requesting to copy an object (see Hackett [0024], where the “drag” input is copy input); and
receive a paste input requesting to paste the object into a consuming application (see Hackett [0024], “drag-and-drop library . . . data structure 214 to be exchanged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the copy and paste functionality, as taught by Hackett, with the techniques taught by WinRT, because “The context information from the user-defined data structure 214 regarding the drag source 204 may be utilized along with context information for the drop target 206 to execute the actual application related operation resulting from the drag-and-drop operation” (see Hackett [0024]).
WinRT as modified teaches
wherein the object reference is for the object (see WinRT page 2, section “remarks,” and Hackett Fig. 2, element 204, and [0024], where the “UserActivity” object reference, taught by WinRT, is for the “source” object taught by Hackett);
wherein to provide the object reference to the consuming application is responsive to the paste input (see WinRT page 5, section “examples,” and Hackett [0024], where providing the “UserActivity” object reference, as taught by WinRT, is provided responsive to the “drop” paste input taught by Hackett).

Regarding claim 19, WinRT as modified teaches storing further computer-readable instructions that, when executed, cause the computing device to:
receive user input comprising a request to reactivate the object (see WinRT page 5, section “examples,” “user taps on the user activity tile”); and
in response to the request to reactivate the object, request reactivation of the object by the source application using an activation uniform resource identifier of the object reference (see WinRT page 5, section “examples,” “activation URI . . . reader app is reactivated”).
  
Regarding claim 20, WinRT as modified teaches wherein the object reference comprises a data structure comprising an activation uniform resource identifier for activating the object, the information for visually representing the object reference, and metadata that describes the object (see WinRT page 5, section “description,” “activation Uniform Resource Identifier”; page 32, section “property-value,” “description, icon”; and page 11, section “property-value,” “metadata”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Kristopher Andersen/Primary Examiner, Art Unit 2158